PER CURIAM.
Section 947.16(3), Florida Statutes (1979), which authorizes a sentencing judge to retain jurisdiction to review certain parole release orders, does not violate the separation of powers provision of the Florida Constitution. Arnett v. State, 397 So.2d 330 (Fla. 1st DCA 1981). Appellant’s contention that the trial judge did not state with individual particularity the justification for retaining jurisdiction under the statute was not preserved for review. Canty v. State, 402 So.2d 1232 (Fla. 5th DCA 1981).
AFFIRMED.
ORFINGER, FRANK D. UPCHURCH, Jr. and COWART, JJ., concur.